DETAILED ACTION
This is a to the Applicant’s Remarks filed 03/25/2022. Claims 1-17 and 30-42 are pending. Claims 18-29 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2020 and 07/22/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed on 03/25/2022 with respect to one or more of the pending claims have been fully considered but they are not persuasive.
Regarding claim(s) 1, Applicant, on pages 10-14 of the remarks, argues that the cited reference fails to teach:
“receiving, by the UE, a downlink control channel that schedules a downlink shared channel for a first transceiver node associated with a transceiver node operation mode for the UE; 
receiving an indication of rate matching information for the [[a]] downlink shared channel for the UE based at least in part on the transceiver node operation mode; 
determining an antenna port configuration associated with the rate matching information for the downlink shared channel based at least in part on the transceiver node operation mode; and
 monitoring a first set of resource elements for the downlink shared channel based at least in part on the antenna port configuration and the rate matching information, the first set of resource elements being different from a second set of resource elements assigned as demodulation reference signal resources for another transceiver node associated with the transceiver node operation mode” as recited in the amended claim 1.
The Examiner respectfully disagrees.
As for the limitation “receiving, by the UE, a downlink control channel that schedules a downlink shared channel for a first transceiver node associated with a transceiver node operation mode for the UE” , newly cited reference Zhang teaches the framework for single-DCI based multiple TRP operation, starting with receiving DCI that includes scheduling of the PSDSCH (Step 1205, Fig. 12). Further details are in the office action below.
As for the limitation “receiving an indication of rate matching information for the [[a]] downlink shared channel for the UE based at least in part on the transceiver node operation mode”, prior art Gao teaches the DCI includes the rate matching information in the form of the DMRS mapping table index , received in the DCI format 1_1 message, as well as TCI state indicator bits. If the TCI configuration is one TCI state, the TCI state may correspond to a single TRP operation; otherwise multiple TCI states may correspond to multiple TRP operation (disclosed in 3GPP 38.212, Section 7.3.1.2.1). Further details are in the office action below.
As for limitation “determining an antenna port configuration associated with the rate matching information for the downlink shared channel based at least in part on the transceiver node operation mode”, Gao teaches step 520 (see Fig. 5) the UE decodes the DCI to determine proper table (based on dmrsType and maxLength), and the DMRS mapping table index (equates to the rate matching information), and the TCI state that corresponds to multi-TRP operation. [0073, 0211].)
As for the newly amended limitation “monitoring a first set of resource elements for the downlink shared channel based at least in part on the antenna port configuration and the rate matching information, the first set of resource elements being different from a second set of resource elements assigned as demodulation reference signal resources for another transceiver node associated with the transceiver node operation mode”, new cited prior art Zhang teaches the monitoring and decoding step in receiving the PDSCH  transmission from multiple TRPs (Step 1215), in combination with Gao to receive  DMRS (mapping tables with index and port assignments) and TCI states (corresponding to multiple TRP operation). Further details are in the office action below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-5, 7-10. 12-14, 42 are rejected under 35 U.S.C 103 as being unpatentable over Gao et al.  (US 2021/0337548), hereinafter “Gao”, in view of Zhang et al. (US 2022/0167321) hereinafter “Zhang”, in further view of “3GPP TS 38.212 version 15.2.0 Release 15”, hereinafter “3GPP 38.212”

Regarding claim 1 and 30, Gao teaches:
A method for wireless communications at a user equipment (UE) (130 Terminal Fig. 1. [0032]: Terminal is a form of a UE), comprising:
receiving an indication of rate matching information for the downlink shared      channel for the UE Fig. 5 [0211]: Block 510 – Terminal device receives DCI from network device. [0073]: DCI format 1_1 includes field for (DMRS) antenna ports corresponding to the index (or value) in Antenna Port table. Rate matching indication is index in Antenna Port Table (as disclosed in Specification, para. 90). [0073]: DCI format 1_1 includes field for TCI, up to 3 bits for 8 classes)
determining an antenna port configuration associated with the rate matching information for the downlink shared channel based at least in part on the transceiver node operation mode (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices, and DMRS ports for receiving DMRSs transmitted by the network devices. [0073]: DCI format 1_1 includes a field of TCI states, and field of antenna port which indicate the DMRS ports used by a network device.  Table 1-A (page 7) is an example of Antenna Port Table that functions as a lookup table for mapping value (antenna port index), number of DMRS CDM groups, DMRS ports.), 

    PNG
    media_image1.png
    312
    641
    media_image1.png
    Greyscale

and 
monitoring for the downlink shared channel based at least in part on the antenna  port configuration associated with the rate matching information (Fig. 5, [0211]: Block 510- 530. Using the Antenna Port Table as a lookup table, that maps Index/value (4, 5, 6 bits) to DMRS CDM groups and DMRS antenna ports, the terminal device (Block 530) is now configured to receive on specific DMRS ports and, further based on TCI states (selecting from one of plurality of tables, where different tables are based on different dmsType and maxLength), the DMRSs from the plurality of network device.)  
Gao does not teach:
receiving, by the UE, a downlink control channel that schedules a downlink shared channel for a first transceiver node associated with a transceiver node operation mode for the UE

However, Zhang, in a similar endeavor, teaches the basic framework of transmission steps for single-DCI-based multi-TRP transmission:
receiving, by the UE, a downlink control channel that schedules a downlink shared channel for a first transceiver node (Zhang teaches for a multi-TRP operation, a downlink shared channel such as a PDSCH can be transmitted from multiple TRPs, and PDSCH transmissions can be schedule by a downlink control DCI message [0181]: Step 1205, Fig. 12 – UE receives a downlink control information message (DCI) that provides scheduling for a downlink shared channel (PDSCH) [0186]).
and monitoring a first set of resource elements …, the first set of resource elements being different from a second set of resource elements assigned as demodulation reference signal resources for another transceiver node associated with the transceiver node operation mode.  (See Fig. 12, Step 1215, the UE receives (implies monitoring beforehand) a group of PDSCH transmissions from multiple TRPs that are transmitted in accordance with the DCI message. [0190]: Receiving the group of PDSCH transmissions can include receiving PRBs that are associated with different TCI states, which are respectively associated with the multiple TRPs [0007]. Zhang teaches further nonoverlapping resources for PDSCH messages in a multi-TRP operation. See Fig 11, PDSCH transmission 1122 from TRP 1 is different (non-overlapping spatial and frequency) than PDSCH 1124 from TRP 3, as is PDSCH 1123 (TRP 2) different from PDSCH 1124 (TRP 3) [0182-0183].)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang into the method of Gao in order to use standard or best practices in the single-DCI multi-TRP operation for any device to connect into a multi-TRP network environment.

Gao teaches examples of the antenna port tables, but not details of specific Antenna Port and plurality of Antenna Port tables, and “…UE based at least in part on the transceiver node operation mode”.
However, 3GPP-38.212 teaches the details of the Antenna Port and Tables ((Section 7.3.1.2.2 Format 1_1, page 91: 
Antenna port(s) – 4, 5, or 6 bits as defined by four (4) Tables 7.3.1.2.2-1/2/3/4, where the number of CDM groups without data values 1,2 and 3 refers to CDM groups {0}, {0.1}, {0.1.2} respectively. The number of antenna ports shall be determined according to the ordering of DMRS port(s)).
“…for the UE based at least in part on the transceiver node operation mode” (DCI Format 1_1 includes a field for TCI states, indicated by TCI code points. For TCI code points indicating one TCI state, then the UE is configured for single TRP operation. For TCI code points indicating two TCI states, the UE is configured for multiple TRP operation. (Section 7.3.1.2.1) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of 3GPP 38.212 into the method of Gao in order to apply specific definitions to descriptions by Gao. The motivation is that applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Particularly for claim 30, Gao teaches:
An apparatus for wireless communications at a user equipment (UE) (130 Terminal Fig. 1. [0032]: Terminal is a form of a UE), comprising: 
a processor,
memory in electronic communication with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus (Fig. 7 [0225]: Processor 710 coupled to Memory 720, Code 730),


Regarding claim 2 and 31, Gao teaches:
The method of claim 1, further comprising:
identifying an antenna port mapping table of a plurality of antenna port mapping tables based at least in part on the transceiver node operation mode ([0054]: The terminal may be configured with a TCI state and the TCI state contains parameters for configuring a QCL relationship between one or two downlink reference signals and the DMRS ports.[0055]: For the different types of DMRS and different values of the maximum number/length of DMRS and/or a different number of codewords, the corresponding tables may be different.
and
determining the antenna port configuration for the downlink shared channel based at least in part on the antenna port mapping table [Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, specific DMRS ports for receiving DMRSs transmitted by the network devices. [0073]: DCI format 1_1 includes a field of TCI states, and field of antenna port (4, 5 or 6 bits) index which indicate the DMRS ports used by a network device, (Table 1-A page 7 is example) Antenna Port Table).
Gao teaches the transceiver node operation mode, but not details of the transceiver node operation mode.
However, 3GPP-38.212 teaches the details of the transceiver node operation mode, (Section 7.3.1.2.2 Format 1_1, page 91:
Transmission configuration indication (TCI) - 0 bit if higher layer parameter tci-PresentInDCI is not enabled; otherwise 3 bits (up to 8 states) as defined in Subclass 5.1.5 of (6, TSP 38.214),.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of 3GPP 38.212 into the method of Gao in order to apply specific definitions to descriptions by Gao. The motivation is that applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 4 and 33, Gao teaches:
The method of claim 2, wherein the antenna port mapping table  comprises a demodulation reference signal port mapping table indicating a number of demodulation reference signal code division multiplexing groups and a set of demodulation reference signal port indices (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices and DMRS ports for receiving DMRSs transmitted by the network devices. [0073]: DCI format 1_1 includes a field of TCI states, and field of antenna port (4, 5 or 6 bits) index which indicate the DMRS ports used by a network device.  Table 1-A (page 7) is an Antenna Port Table that maps set of value/indices, number of DMRS CDM groups, DMRS ports. ). 

    PNG
    media_image1.png
    312
    641
    media_image1.png
    Greyscale


Regarding claim 5 and 34, Gao teaches:
The method of claim 2, wherein:
the antenna port mapping table of the plurality of antenna port mapping tables is associated with the transceiver node operation mode; and
a second antenna port mapping table of the plurality of antenna port mapping tables is associated with a second transceiver node operation mode different from the transceiver node operation mode (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices. [0212]: In determining the TCI states, the terminal may determine a first TCI state, a second TCI state, etc.  [0073]: DCI format 1_1 includes a field of TCI states (up to 3 bits – up to 8 states), where different TCI states correspond to different antenna port mapping tables).

Regarding claim 7 and 36, Gao teaches:
The method of claim 1, wherein the transceiver node operation mode comprises a multiple transmission reception point operation mode associated with a plurality of antenna port mapping tables including at least a second antenna port mapping table different from the first antenna port mapping table (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices. [0212]: In determining the TCI states, the terminal may determine a first TCI state, a second TCI state, etc.  [0073]: DCI format 1_1 includes a field of TCI states (up to 3 bits – up to 8 states), where different TCI states correspond to different antenna port mapping tables).



Regarding claim 8 and 37, Gao teaches:
The method of claim 1, wherein identifying the transceiver node operation mode comprises:
receiving an indication of the transceiver node operation mode (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI (transmission configuration information) states for the DMRS groups of network devices. [0073]: DCI format 1_1 includes field for TCI, which is 0 or 3 bits (up to eight states).

Regarding claims 9 and 38, Gao teaches:
A method for wireless communications at a transceiver node (Fig. 1, [0031]: network node is a form of a transceiver node), comprising: 

    PNG
    media_image1.png
    312
    641
    media_image1.png
    Greyscale
determining an antenna port configuration for the downlink shared channel for the UE based at least in part on the transceiver node operation mode (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices, and DMRS ports for receiving DMRSs transmitted by the network devices. [0073]: DCI format 1_1 includes a field of TCI states, and field of antenna port which indicate the DMRS ports used by a network device.  Table 1-A (page 7) is an example of Antenna Port Table that functions as a lookup table for mapping value (antenna port index), number of DMRS CDM groups, DMRS ports.), 
transmitting an indication of rate matching information associated with the antenna port configuration for the downlink shared channelFig. 5 [0211]: Block 510 – Terminal device receives DCI from network device. [0073]: DCI format 1_1 includes field for (DMRS) antenna ports corresponding to the index (or value) in Antenna Port table. Rate matching indication is index in Antenna Port Table (as disclosed in Specification, para. 90). [0073]: DCI format 1_1 includes field for TCI, up to 3 bits for 8 classes)
transmitting the downlink shared channel (Fig. 5, [0211]: Block 510- 530. Using the Antenna Port Table as a lookup table, that maps Index/value (4, 5, 6 bits) to DMRS CDM groups and DMRS antenna ports, the terminal device (Block 530) is now configured to receive on specific DMRS ports and, further based on TCI states (selecting from one of plurality of tables, where different tables are based on different dmsType and maxLength), the DMRSs from the plurality of network device.)  

Gao does not teach:
transmitting a downlink control channel that schedules a downlink shared channel associated with a transceiver node operation mode for a user equipment (UE) in communication with the transceiver node
… via a first set of resource elements according to the antenna port configuration and …, the first set of resource elements being different from a second set of resource elements assigned as demodulation reference signal resources for another transceiver node associated with the transceiver node operation mode.
However, Zhang, in a similar endeavor, teaches the basic framework of transmission steps for single-DCI-based multi-TRP transmission:
transmitting a downlink control channel that schedules a downlink shared channel associated with a transceiver node operation mode for a user equipment (UE) in communication with the transceiver node(Zhang teaches for a multi-TRP operation, a downlink shared channel such as a PDSCH can be transmitted from multiple TRPs, and PDSCH transmissions can be schedule by a downlink control DCI message [0181]: Step 1205, Fig. 12 – UE receives a downlink control information message (DCI) that provides scheduling for a downlink shared channel (PDSCH) [0186]).
… via a first set of resource elements according to the antenna port configuration and …, the first set of resource elements being different from a second set of resource elements assigned as demodulation reference signal resources for another transceiver node associated with the transceiver node operation mode.  (See Fig. 12, Step 1215, the UE receives (implies monitoring beforehand) a group of PDSCH transmissions from multiple TRPs that are transmitted in accordance with the DCI message. [0190]: Receiving the group of PDSCH transmissions can include receiving PRBs that are associated with different TCI states, which are respectively associated with the multiple TRPs [0007]. Zhang teaches further nonoverlapping resources for PDSCH messages in a multi-TRP operation. See Fig 11, PDSCH transmission 1122 from TRP 1 is different (non-overlapping spatial and frequency) than PDSCH 1124 from TRP 3, as is PDSCH 1123 (TRP 2) different from PDSCH 1124 (TRP 3) [0182-0183].)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang into the method of Gao in order to use standard or best practices in the single-DCI multi-TRP operation for any device to connect into a multi-TRP network environment.

Gao teaches examples of the antenna port tables, but not details of specific Antenna Port and plurality of Antenna Port tables, and “…UE based at least in part on the transceiver node operation mode”.
However, 3GPP-38.212 teaches the details of the Antenna Port and Tables ((Section 7.3.1.2.2 Format 1_1, page 91: 
Antenna port(s) – 4, 5, or 6 bits as defined by four (4) Tables 7.3.1.2.2-1/2/3/4, where the number of CDM groups without data values 1,2 and 3 refers to CDM groups {0}, {0.1}, {0.1.2} respectively. The number of antenna ports shall be determined according to the ordering of DMRS port(s)).
“…for the UE based at least in part on the transceiver node operation mode” (DCI Format 1_1 includes a field for TCI states, indicated by TCI code points. For TCI code points indicating one TCI state, then the UE is configured for single TRP operation. For TCI code points indicating two TCI states, the UE is configured for multiple TRP operation. (Section 7.3.1.2.1) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of 3GPP 38.212 into the method of Gao in order to apply specific definitions to descriptions by Gao. The motivation is that applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Particularly for claim 38, Gao teaches:
a processor, 
memory in electronic communication with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus (Fig. 7 [0225]: Processor 710 coupled to Memory 720, Code 730)

Regarding claims 10 and 39, Gao teaches:  
The method of claim 9, further comprising: 
identifying an antenna port mapping table of a plurality of antenna port mapping tables based at least in part on the transceiver node operation mode ([0054]: The terminal may be configured with a TCI state and the TCI state contains parameters for configuring a QCL relationship between one or two downlink reference signals and the DMRS ports.[0055]: For the different types of DMRS and different values of the maximum number/length of DMRS and/or a different number of codewords, the corresponding tables may be different.
and
determining the antenna port configuration for the downlink shared channel based at least in part on the antenna port mapping table [Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, DMRS ports for receiving DMRSs transmitted by the network devices. [0073]: DCI format 1_1 includes a field of TCI states, and field of antenna port (4, 5 or 6 bits) index which indicate the DMRS ports used by a network device, (Table 1-A page 7 is example) Antenna Port Table.).
Gao teaches the transceiver node operation mode, but not details of the transceiver node operation mode.
However, 3GPP-38.212 teaches the details of the transceiver node operation mode, (Section 7.3.1.2.2 Format 1_1, page 91:
Transmission configuration indication (TCI) -  0 bit if higher layer parameter tci-PresentInDCI is not enabled; otherwise 3 bits (up to 8 states) as defined in Subclass 5.1.5 of (6, TSP 38.214), .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of 3GPP 38.212 into the method of Gao iin view of Zhang in order to apply specific definitions to descriptions by Gao. The motivation is that applying a well known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claims 12 and 41, Gao teaches:
The method of claim 10, wherein the antenna port mapping table comprises a demodulation reference signal port mapping table indicating a number of demodulation reference signal code division multiplexing groups and a set of demodulation reference signal port indices ((Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices and DMRS ports for receiving DMRSs transmitted by the network devices. [0073]: DCI format 1_1 includes a field of TCI states, and field of antenna port (4, 5 or 6 bits) index which indicate the DMRS ports used by a network device.  Table 1-A (page 7) is an Antenna Port Table that maps set of value/indices, number of DMRS CDM groups, DMRS ports. 



    PNG
    media_image1.png
    312
    641
    media_image1.png
    Greyscale







Regarding claims 13 and 42, Gao teaches:
The method of claim 10, wherein: 
the antenna port mapping table of the plurality of antenna port mapping tables is associated with the transceiver node operation mode; and 
a second antenna port mapping table of the plurality of antenna port mapping tables is associated with a second transceiver node operation mode different from the transceiver node operation mode (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices. [0212]: In determining the TCI states, the terminal may determine a first TCI state, a second TCI state, etc.  [0073]: DCI format 1_1 includes a field of TCI states (up to 3 bits – up to 8 states), where different TCI states correspond to different antenna port mapping tables).


Regarding claim 14, Gao teaches:
The method of claim 9, further comprising: 
transmitting the downlink shared channel via a set of resources over which an associated demodulation reference signal is transmitted (After mapping to the lookup table, the terminal device (Block 530) is configured to receive on specific DMRS ports, and based on TCI states, the DMRSs from the plurality of network devices. [0214]: terminal device may determine further DMRS ports from the DCI, and receive further DMRSs on the further DMRS ports from the plurality of network devices.).    


Claims 3, 6, 11, 15-17, 32, 35 and 40 are rejected under 35 U.S.C 103 as being unpatentable over Gao, Zhang and 3G-PP 38.212, in further view of Park et al. (US 2022/0383091), hereinafter “Park”

Regarding claim 3 and 32, Gao teaches:
The method of claim 2, further comprising:
receiving a (Fig. 5 [0211]: Block 510 – Terminal device receives DCI from network device. [0073]: DCI format 1_1 includes field for antenna ports (4, 5, or 6 bits) corresponding to the index (or value) in Antenna Port table. Rate matching indication is index in Antenna Port Table.) wherein 
the antenna port mapping table is identified based at least in part on (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices. [0212]: In determining the TCI states, the terminal may determine a first TCI state, a second TCI state, etc.  [0073]: DCI format 1_1 includes a field of TCI states (up to 3 bits), where different TCI states correspond to different antenna port mapping tables).
Gao, Zhang and 3GPP-38.212 do not teach a multiple-DCI based multi-TRP operation,
However, Park, in a similar endeavor of multi-TRP operation implementing a second downlink channel in cooperation with the first downlink channel, teaches:
…second downlink control channel…(See Fig. 14, 15, [0290-0302] discloses multi-DCI operation with multi-TRP network, where 2nd DCI S1501 (included as Nth DCI) follows the first DCI to schedule 2nd PDSCH S1502, in support of multi-TRP operations. [0302])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Park into the method of Gao, in view of Zhang, in view of 3GPP 318.212 in order to support improvements to multi-TRP network operations by supporting a second DCI as parallel or redundant downlink control signal, to offload the first DCI message length, complexity and reliability.


Regarding claim 6 and 35, Gao teaches:
The method of claim 1, further comprising:
receiving the downlink shared channel based at least in part on the monitoring, wherein the downlink shared channel is received via a  (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices. [0212]: In determining the TCI states, the terminal may determine a first TCI state, a second TCI state, etc.  [0073]: DCI format 1_1 includes a field of TCI states (up to 3 bits), where different TCI states correspond to different antenna port mapping tables);
identifying a set of demodulation reference signals and a set of demodulation reference signal port indices based at least in part on the antenna port configuration (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective DMRS ports for receiving DMRSs transmitted by the network devices. [0073]: DCI format 1_1 includes a field of antenna port (4, 5 or 6 bits) index which indicate the DMRS ports used by a network device.  Table 1-A (page 7) is an Antenna Port Table that maps set of value/indices, number of DMRS CDM groups, DMRS ports.);
monitoring for the downlink shared channel via a set of resources allocated based at least in part on the antenna  port configuration (Fig. 5, [0211]: Block 510- 530 –Terminal device receives the DCI and determines the respective TCI states for DMRS groups and specific DMRS ports for receiving DMRSs transmitted by  the plurality of network devices. After mapping to the lookup table, the terminal device (Block 530) is configured to receive on specific DMRS ports, and based on TCI states, the DMRSs from the plurality of network devices, as opposed to monitoring ALL the DMRS ports receiving communication. [0214]: terminal device may determine further DMRS ports from the DCI, and receive further DMRSs on the further DMRS ports from the plurality of network devices. )

Gao, Zhang and 3GPP-38.212 do not teach a multiple-DCI based multi-TRP operation,
However, Park, in a similar endeavor of multi-TRP operation implementing an nth downlink channel in cooperation with the first downlink channel, teaches:
…a third set of resource elements…(See Fig. 14, 15, [0290-0302] discloses multi-DCI operation with multi-TRP network, where 3rd DCI S1501 (included as Nth DCI) follows the first DCI to schedule 3rd PDSCH S1502, transmitted in a third set of resource elements, in support of multi-TRP operations. [0302])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Park into the method of Gao, in view of Zhang, in view of 3GPP 318.212 in order to support improvements to multi-TRP network operations by supporting a second DCI as parallel or redundant downlink control signal, to offload the first DCI message length, complexity and reliability.

Regarding claims 11 and 40, Gao teaches:
The method of claim 10, further comprising: 
Transmitting a (Fig. 5 [0211]: Block 510 – Terminal device receives DCI from network device [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices. [0073]: DCI format 1_1 includes field for antenna ports (4, 5, or 6 bits) corresponding to the index (or value) in Antenna Port table. Rate matching indication is index in Antenna Port Table.  Also, DCI format 1_1 includes field for TCI, which is 0 or 3 bits (up to eight states).
Gao, Zhang and 3GPP-38.212 do not teach a multiple-DCI based multi-TRP operation,
However, Park, in a similar endeavor of multi-TRP operation implementing a second downlink channel in parallel to the first downlink channel, teaches:
…second downlink control channel…(See Fig. 14, 15, [0290-0302] discloses multi-DCI operation with multi-TRP network, where 2nd DCI S1501 (included as Nth DCI) follows the first DCI to schedule 2nd PDSCH S1502, in support of multi-TRP operations. [0302])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Park into the method of Gao, in view of Zhang, in view of 3GPP 318.212 in order to support improvements to multi-TRP network operations by supporting a second DCI as parallel or redundant downlink control signal, to offload the first DCI message length, complexity and reliability.

Regarding claim 15, Gao teaches:
The method of claim 9, further comprising: 
identifying a 
allocating the  (Fig. 6, [0218]: Block 630, network device transmits the DCI to the terminal device, where the combination of the TCI field bits (indicating TCI state) and the antenna port bits/index (indicating DMRS ports, number of DMRS CDM groups) indicate transceiver node operation mode and antenna port configuration, respectively, such that the terminal device receives DMRSs from the plurality of network devices (e.g. node/BS/UE) on the DMRS ports based on the TCI states. Gao implicitly teaches that resource elements are allocated for various DMRSs to be transmitted, and transmitted from plurality of network, that such RE for DMRSs are a portion of data.).
Gao, Zhang and 3GPP-38.212 do not teach a multiple-DCI based multi-TRP operation,
However, Park, in a similar endeavor of multi-TRP operation implementing an nth downlink channel in cooperation with the first downlink channel, teaches:
…a third set of resource elements…(See Fig. 14, 15, [0290-0302] discloses multi-DCI operation with multi-TRP network, where 3rd DCI S1501 (included as Nth DCI) follows the first DCI to schedule 3rd PDSCH S1502, transmitted in a third set of resource elements, in support of multi-TRP operations. [0302])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Park into the method of Gao, in view of Zhang, in view of 3GPP 318.212 in order to support improvements to multi-TRP network operations by supporting a second DCI as parallel or redundant downlink control signal, to offload the first DCI message length, complexity and reliability.

Regarding claim 16, Gao teaches:
The method of claim 15, further comprising: 
identifying a 
transmitting the downlink shared channel based at least in part on the set of demodulation reference signals and the set of demodulation reference signal port indices. (Gao Fig. 5, [0211]: Block 510- 530 –Terminal device receives the DCI and determines the respective TCI states for DMRS groups and specific DMRS ports for receiving DMRSs transmitted by  the plurality of network devices. After mapping, the terminal device (Block 530) is now configured to receive on specific DMRS ports, and based on TCI states, the DMRSs from the plurality of network devices).
Gao, Zhang and 3GPP-38.212 do not teach a multiple-DCI based multi-TRP operation,
However, Park, in a similar endeavor of multi-TRP operation implementing an nth downlink channel in cooperation with the first downlink channel, teaches:
…a third set of resource elements…(See Fig. 14, 15, [0290-0302] discloses multi-DCI operation with multi-TRP network, where 3rd DCI S1501 (included as Nth DCI) follows the first DCI to schedule 3rd PDSCH S1502, transmitted in a third set of resource elements, in support of multi-TRP operations. [0302])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Park into the method of Gao, in view of Zhang, in view of 3GPP 318.212 in order to support improvements to multi-TRP network operations by supporting a second DCI as parallel or redundant downlink control signal, to offload the first DCI message length, complexity and reliability.


Regarding claim 17, Gao teaches:
The method of claim 9, wherein the transceiver node operation mode comprises a multiple transmission reception point operation mode associated with a plurality of antenna port mapping tables including at least a second antenna port mapping table different from the first antenna port mapping table (Fig. 5 [0211]: Block 520 – Terminal device determines from the DCI, respective TCI states for the DMRS groups of network devices. [0212]: In determining the TCI states, the terminal may determine a first TCI state, a second TCI state, etc.  [0073]: DCI format 1_1 includes a field of TCI states (up to 3 bits – up to 8 states), where different TCI states correspond to different antenna port mapping tables).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2022/0104244 to Matsumura that discloses multi-DCI-based multi-TRP operation with HARQ-ACK feedback.
US 20220116180 to Liu that discloses first and second DCI and first and second DMRS transmissions in multiple PDSCH.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461